Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/16/2021, the following occurred: Claims 1-3, 7-8, 10, 12-13, 16, and 24 have been amended and claim 19 has been cancelled.
Claims 1-18 and 20-25 are pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text):
One inch (1”) left margin: Figures 6A, 6G, and 6H
One inch (1”) top margin: N/A
Five-eighths (5/8”) right margin: N/A
Three-eighths (3/8”) bottom margin: N/A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification is required to disclose the claim limitation of claim 25, wherein claim 25 recites a negative limitation, “the user interface does not concurrently present the first link with any link between any of the plurality of nodes that represents any count associated with any visit record associated with a second patient different than the first patient” (emphasis added).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-18 and 20-25 are rejected for lack of adequate written description.
Claims 1 and 13 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims each recite the following:
generating a similarity score for the at least two records, wherein the similarity score indicates a probability that the data of each of the plurality of different data types is above a threshold value of similarity; and
aggregating the data in each of the plurality of different data types for the at least two records of the plurality of records based on the similarity score being above the threshold value of similarity.
The Applicant has provided no disclosure of the algorithm that describes how the similarity score is determined. Any analysis and subsequent determination could potentially read on the as-claimed invention. The Specification states: 
“The System may determine a high similarity score for the patient address field… a low similarity score for the diagnosis field… an immediate overall score for the pair Record ID 1 and Record ID 2” (pg. 16, para. 67).
See also pg. 17, para. 68 through 70.
This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of dependence on either claim 1 or 13, the rejection of claims 1 and 13 also applies to dependent claims 2-12, 14-18, and 20-25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 13 fall into at least one of the statutory categories (i.e., process). 
The abstract idea of claim 1 is:
storing […] a plurality of records in a set of data structures, wherein the set of data structures comprises at least one columnar data storage format, and wherein the plurality of records comprise a plurality of patient visit records;
applying […] entity resolution to the plurality of records to aggregate at least two records of the plurality of records stored […], wherein applying entity resolution comprises:
comparing data of a plurality of different data types for the at least two records of the plurality of records;
generating a similarity score for the at least two records, wherein the similarity score indicates a probability that the data of each of the plurality of different data types is above a threshold value of similarity; and
aggregating the data in each of the plurality of different data types for the at least two records of the plurality of records based on the similarity score being above the threshold value of similarity;
generating […] a first graph data structure representing at least a first visit path of a particular patient at least by:
analyzing the set of data structures representing the plurality of patient visit records to determine a first patient visit record, a second patient visit record, and a third patient visit record reference the same particular patient;
responsive at least to determining that a first attending physician of the first visit record is same as a first referring physician of the second visit record: connecting, in the first graph data structure, a first vertex representing the first patient visit record to a second vertex representing the second patient visit record;
responsive at least to determining that a second attending physician of the second visit record is same as a second referring physician of the third visit record: connecting, in the first graph data structure, the second vertex representing the second patient visit record to a third vertex representing the third patient visit record; and
displaying […] the first graph data structure.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computer system having a memory, a processor, and a user interface. That is, other than reciting a computer system having a memory, a processor, and a user interface, the claimed invention amounts to a human following a series of rules or steps to analyze and manipulate data with a computer. For example, but for the computer system, the claims encompass a person analyzing data comprising of patient visit records and determining that the patient visit records reference the same patient. Likewise, the claims encompass a person making connections between patient visit records based on the referring physician. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system having a memory, a processor, and a user interface that implements the identified abstract idea. This judicial exception is not integrated into a practical application. The additional elements are not described by the Applicant and are recited at a high-level of generality (i.e., a generic computer and/or generic computer component performing a generic computer and/or component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer and/or component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Claim 1 further recites the abstract idea of entity resolution. T. Talley (2011) describes how humans have been performing entity resolution throughout history (see “Entity Resolution – an overview”, T. Talley, Entity Resolution and information Quality (2011) excerpt, pg. 2, para. 1, Ln. 1-3). Assuming arguendo that entity resolution were an additional element, entity resolution is the process of probabilistically identifying some real thing based upon a set of possibly ambiguous clues (see “Entity Resolution – an overview”, T. Talley, Entity Resolution and information Quality (2011) excerpt, pg. 2, para. 1, Ln. 1-3). Under practical application, the hypothetical additional element is merely generally linking the abstract idea (i.e., entity recognition) to a particular technological environment (i.e., a computer). Accordingly, even in combination, this 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of the computer system having a memory, a processor, and a user interface amounts to no more than mere instructions to apply the exception using a generic computer and/or component. Mere instructions to apply an exception using a generic computer and/or generic computer components cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the hypothetical additional element of entity resolution would be considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. J.R. Talburt (2011), T. Talley (2011), Li et al. (2013), and Talburt et al. (2015) indicate that entity resolution is well-understood, routine, conventional concepts (see “Entity Resolution – an overview” NPL document). For example, J.R. Talburt (2011) indicates that entity resolution is a process of determining when references to real-world entities are equivalent (refer to the same entity) or not; and entity resolution is represented as identity resolution, record linking, record matching, record deduplication, merge-purge, and entity analytics (see “Entity Resolution – an overview”, J.R. Talburt, Entity Resolution and Information Quality (2011) excerpt, pg. 1, Summary, para. 1, Ln. 1-2 and 4-6). Further, the prior art Saripalli et al., US 2019/0325011, Abstract, “probabilistic record linkage”; Norris et al., US 2015/0073824, para. 0050, “data deduplication”; and Saxena et al., US 2018/0165588, para. 0036, “entity resolution”). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, claim 1 is not patent eligible.

Claims 2-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

The abstract idea of claim 13 is:
storing […] a plurality of records in a set of data structures, wherein the set of data structures comprises at least one columnar data storage format, and wherein the plurality of records comprise a plurality of patient visit records;
applying […] entity resolution to the plurality of records to aggregate at least two records of the plurality of records stored […], wherein applying entity resolution comprises:
comparing data of a plurality of different data types for the at least two records of the plurality of records;
generating a similarity score for the at least two records, wherein the similarity score indicates a probability that the data of each of the plurality of different data types is above a threshold value of similarity; and
aggregating the data in each of the plurality of different data types for the at least two records of the plurality of records based on the similarity score being above the threshold value of similarity;
obtaining […] the set of visit records;
	identifying […] a first plurality of 2-tuples of visit records at least by:
		determining that a first patient indicated by a first visit record is same as the first patient indicated by a second visit record;
determining that a first visit time indicated by the first visit record is before or simultaneous with a second visit time indicated by the second visit record;
determining that a first attending physician indicated by the first visit record is same as a first referring physician indicated by the second visit record; and 
identifying a first 2-tuple, of the first plurality of 2-tuples, as having the first visit record in a first element of the first 2-tuple and the second visit record in a second element of the first 2-tuple;
generating one or more […] representing one or more visit paths at least by:
generating a first vertex representing the first visit record in the first element of the first 2-tuple;
generating a second vertex representing the second visit record in the second element of the first 2-tuple; and
generating an edge representing at least a portion of a first visit path, of the one or more visit paths, wherein the edge connects the first vertex to the second vertex, wherein the first visit record indicates a first value for a particular metric, and the second visit record indicates a second value for the particular metric;
generating a […] representing a network associated with the particular metric at least by:
responsive to determining that the first visit record and the second visit record are adjacent to each other on the first visit path and W determining that the first visit record indicates the first value for the particular metric and the second visit record indicates the second value for the particular metric: increasing a first count of instances where two adjacent visit records on any visit path, of the one or more visit paths, is associated with the first value for the particular metric and the second value for the particular metric; and
presenting, […], a graph representing the network at least by:
presenting, […], a plurality of nodes representing values for the particular metric indicated by the set of visit records, wherein a first node represents the first value for the particular metric, and a second node represents the second value for the particular metric; and
presenting, […], a first link between the first node and the second node representing the first count of instances where two adjacent visit records on any visit path, of the one or more visit paths, is associated with the first value for the particular metric and the second value for the particular metric.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computer system having a memory, a processor, and a user interface. That is, other than reciting a computer system having a memory, a processor, and a user interface, the claimed invention amounts to a human following a series of rules or steps to analyze, manipulate, and present data. For example, but for the computer system, the claims encompass a person analyzing data comprising of patient visit records and determining pairs of patient visit records that reference the same patient, patient visit time, and attending physician. Likewise, but for the computer system, the claims encompass a person making connections and presenting graphs for patient visit records based on the patient, patient visit time, and/or the referring physician. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system having a memory, a processor, and a user interface that implements the identified abstract idea. This judicial exception is not integrated into a practical application. The additional elements are not described by the Applicant and are recited at a high-level of generality (i.e., a 
Claim 13 further recites the abstract idea of entity resolution. See analysis supra. Under practical application, the hypothetical additional element is merely generally linking the abstract idea to a particular technological environment (i.e., a computer). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. Claim 13 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of the computer system having a memory, a processor, and a user interface amounts to no more than mere instructions to apply the exception using a generic computer and/or component. Mere instructions to apply an exception using a generic computer and/or generic computer components cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the hypothetical additional element of entity resolution would be considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be supra. “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, claim 13 is not patent eligible.

Claims 14-18 and 20-25 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Naeymi-Rad et al. (US 2012/0150878) in view of Norris et al. (US 2015/0073824), Tanner, Jr. et al. (US 2017/0351821), and Apache Parquet (2018) (NPL document, see PTO-892; hereinafter Parquet).

Re. CLAIM 1, Naeymi-Rad teaches a method comprising:
storing, […] of a computer system, a plurality of records in a set of data structures (Fig. 5 teaches elements of a system (computer system) including a Patient Data Storage System. [0015] teaches storing discrete data elements (a set of data structures) including records. See also Fig. 1.), […] (The Examiner notes the Specification (at para. 31) describes Apache Hadoop’s Parquet as a columnar data storage format. See Parquet, below), and wherein the plurality of records comprise a plurality of patient visit records (see also [0015], visit records.);
applying, […] of the computer system, […] (see Tanner, Jr. for associated features of Naeymi-Rad, below.);
generating, […] of the computer system, a first graph data structure representing at least a first visit path of a particular patient at least by ([0186] teaches summarizing the record into patient lists/virtual arrays/virtual lists, such as a patient problem list, which gather items from disparate patient events; and using virtual lists to generate graph structures. [0039] teaches “visit” equivalents of patient encounter, patient episode of care, etc. Fig. 1 shows how information collected during a patient encounter is presented in a schematic; and how information is connected with connecting lines to other information collected during the same patient encounter (visit paths).):
analyzing the set of data structures representing the plurality of patient visit records to determine a first patient visit record, a second patient visit record, and a third patient visit record reference the same particular patient ([0005] teaches patient record structures. [0014] teaches collecting visit level information (patient visit records), a database, and record access. The Examiner interprets collecting visit level information as storing visit level information in a database/record structure. Fig. 8-11 and associated text teach schematics for the visit level information. Fig. 14 and associated text teaches relational database modeling (analyzing). [0190] teaches graph structures are instantiated in a relational database. The Examiner interprets relational databases as containing visit level information. Fig. 8 and associated text teaches a person, a first medical record, and a first visit, the first visit being linked to patient lists. Fig. 8-10 and associated text identify a first, second, and third visit (e.g. visit #1 is the first visit) (patient visit record).);
responsive at least to determining that a first […] of the first visit record is same as a first […] of the second visit record: connecting, in the first graph data structure, a first vertex representing the first patient visit record to a second vertex representing the second patient visit record (Fig. 8 and associated text teaches Medical Record #1 has a one to many relationship with Visits. The Examiner interprets a Medical Record related to a Visit as being a medical record of the visit record. Fig. 9 and associated text teaches Medical Record #1 (a first medical record) of Visit #1 and Visit #2; and Visit #1 is boxed (as a vertex) and connected by a line to Visit #2, which is also boxed (as a vertex). The Examiner interprets Medical Record #1 as a placeholder for attending/referring physician (see TSM).); and
responsive at least to determining that a second […] of the second visit record is same as a second […] of the third visit record: connecting, in the first graph data structure, the second vertex representing the second patient visit record to a third vertex representing the third patient visit record (Fig. 8 and associated text teaches Medical Record #1 has a one to many relationship with Visits. The Examiner interprets a Medical Record related to a Visit as being a medical record of the visit record. Fig. 10 and associated text teaches Medical Record #1 (a second medical record) of Visit #2 and Visit #3; and Visit #2 is boxed (as a vertex) and connected by a line to Visit #3, which is also boxed (as a vertex). [0194] also teaches containers and container arrays are nodes (vertices). The Examiner interprets Medical Record #1 as a placeholder for attending/referring physician (see TSM).); and
displaying, via a user interface, the first graph data structure (Fig. 5 teaches the system includes a user interface. Fig. 7 teaches displaying information on the user interface. [0186] teaches a graph structure. [0189] teaches a graph database. The Examiner interprets a graph structure as being displayed.)

Naeymi-Rad may not teach an attending physician, i.e., a referring physician, of the patient visit records.
Norris teaches an attending physician, i.e., a referring physician (Abstract teaches nodes representing physicians and edges representing patient-referral, i.e., a physician-referral-network. Fig. 6B and associated text teaches Dr. John Smith linked to at least one patient. Fig. 12 and associated text teaches information indicating a patient-referral from a physician (an attending/referring physician). The Examiner notes that these information are non-functional labels for information that relates Visit Records.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the physician-referral-network of Norris to generate physician (i.e., attending/referring physician) nodes/vertices to connect edges of other nodes/vertices in a graph structure and to use this information as part of the record system as taught by Naeymi-Rad, with the motivation of keeping, organizing, and managing electronic records and assessing a physician-referral-network (see Naeymi-Rad at Abstract; and Norris at Abstract).
The Examiner further notes that when the limitation claims information/labels, the information/labels do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Naeymi-Rad teaches that data containing information/labels (i.e., Medical Records) is used to relate other types of information (i.e., Visit Records), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to reference data (i.e., Medical Records shared by Visit Records) of the prior art with any other information/labels because the results would have been predictable.	

Naeymi-Rad/Norris may not teach 
a memory and at least one processor of the computer system; or
applying, via at least one processor, entity resolution to the plurality of records to aggregate at least two records of the plurality of records stored in the memory, wherein applying entity resolution comprises:
comparing data of a plurality of different data types for the at least two records of the plurality of records;
generating a similarity score for the at least two records, wherein the similarity score indicates a probability that the data of each of the plurality of different data types is above a threshold value of similarity; and
aggregating the data in each of the plurality of different data types for the at least two records of the plurality of records based on the similarity score being above the threshold value of similarity.

Tanner, Jr. does teach 
a memory and at least one processor of the computer system (Tanner [0020] teaches computing devices having a processor and a memory, connecting to / interacting with the healthcare system (Naeymi-Rad’s system) backend 108. Tanner Fig. 1 teaches a backend 108 processor connected to a store 120. Tanner [0135] teaches local and remote memory storage devices.); and
entity resolution to the plurality of records to aggregate at least two records of the plurality of records stored in the memory, wherein applying entity resolution comprises (Tanner Fig. 3 and [0043] teaches identity matching via entity resolution of entity data/documents (Naeymi-Rad’s records) into a single entity representation (aggregate) based on merge criteria. Tanner [0043] also incorporates by reference Dunlevy et al (US 2017/0103165); hereinafter Dunlevy.):
comparing data of a plurality of different data types for the at least two records of the plurality of records (Tanner Fig. 3 teaches entity data/documents (Naeymi-Rad’s records) comprise different data types: X12, HL7, FHIR, FOAF, and JSON. Tanner [0026] teaches matching (comparing) the heterogeneous data of the healthcare streams (i.e., X12, HL7, etc.) of Fig. 3. Dunlevy [0032] teaches using similarity techniques to perform identity matching and dynamically create an evolved representation of an entity’s identity.);
generating a similarity score for the at least two records, wherein the similarity score indicates a probability that the data of each of the plurality of different data types is above a threshold value of similarity (Dunlevy [0032], Algorithm 4 teaches implementing a similarity score calculation for pd_identity_record_a and pd_identity_record_b (at least two records, Naeymi-Rad’s records) and returning (generating) a similarity score. Dunlevy [0034] teaches the similarity algorithm, “confusion probability”. Dunlevy [0035] teaches prioritizing merges based on similarity scores; and merging a set of identities with the highest score, given that each score exceeds a matching threshold.); and
aggregating the data in each of the plurality of different data types for the at least two records of the plurality of records based on the similarity score being above the threshold value of similarity (Dunlevy [0027] teaches identifying sets of duplicate entities; and the identity merging pipeline either creates or updates (aggregates) the merged representation (Tanner’s single representation entity in Fig. 3) for that identity. See also Dunlevy [0035].)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the healthcare insurance claims decision support method of Tanner, Jr. (and incorporated references, e.g. Dunlevy) to perform identity matching on records using an identity matching system and to use this matched information as part of the record system as taught by Naeymi-Rad/Norris, with the motivation of improving management of electronic records as well as reducing overhead and errors that occur during documents processing and improving electronic clinical decision support tools for clinicians (see Naeymi-Rad at Abstract; and Tanner, Jr. at Abstract and para. 0006.)

Naeymi-Rad/Norris/Tanner may not teach 
wherein the set of data structures comprises at least one columnar data storage format (The Examiner notes that Tanner [0095] teaches software developed within the Apache Software Foundation.)

Parquet teaches 
	wherein the set of data structures comprises at least one columnar data storage format (The Examiner interprets Naeymi-Rad’s discrete data elements as a set of data structures. Tanner teaches data formats e.g. X12. The Examiner notes the Specification (at para. 31) describes Apache Hadoop’s Parquet as a columnar data storage format. Parquet, pg. 7 teaches Apache Parquet is developed by the Apache Software Foundation. Parquet, pg. 1, para. 1 teaches Apache Parquet was created to make available compressed, efficient columnar data representation to any project in the Hadoop ecosystem. The Examiner notes Norris [0050] teaches a Hadoop database.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted feature of the Parquet data format, with teaching of Naeymi-Rad/Norris/Tanner since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Naeymi-Rad/Norris/Tanner or Parquet. Providing data in an additional data format (as taught by Parquet) does not change or affect the normal data received in the formats of Naeymi-Rad/Norris/Tanner. Transmitting formatted information to a system would be performed the same way even with the addition of another data format. Since the functionalities of the elements in Naeymi-Rad/Norris/Tanner and Parquet do not interfere with each other, the results of the combination would be predictable.
	
Re. CLAIM 7, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 1, further comprising: 
presenting a graph, on the user interface, representing at least the first visit path, wherein a first node of the graph represents the first visit record, wherein a second node of the graph represents the second visit record, and wherein a link between the first node and the second node represents at least a portion of the first visit path between the first visit record and the second visit record (see claim 1 prior art rejection. Naeymi-Rad [0172] teaches a user interface for presentation of data. Naeymi-Rad Fig. 9 and 10 teach schematics representing Visit #1 and Visit #2 and the line connecting them (at least the first visit path). The Examiner interprets presenting such schematics as presenting graph structures on the user interface.)

Re. CLAIM 8, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 1, further comprising:
determining, via the at least one processor of the computer system, a set of connected components within the first graph data structure, wherein each of the set of connected components represents a respective visit path of the particular patient (see claim 1 prior art rejection. Naeymi-Rad Fig. 10 teaches connections between a Visit e.g. Visit #1 and other information (a set of connected components) in a graph structure. The connections do not appear to repeat. The Examiner interprets the connecting lines as representations of respective visit paths for a person e.g. John Doe.)

Re. CLAIM 9, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 1. Further, the subject matter of claim 9 is essentially defined in terms of a method, which is technically corresponding to the method of claim 1. Since claim 9 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1 using the duplication of parts rationale.
Naeymi-Rad/Norris/Tanner/Parquet may not teach the steps of claim 1 for generating a second graph data structure representing at least a second visit path of the particular patient; however, the noted features of claim 9 would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Naeymi-Rad/Norris/Tanner/Parquet based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Naeymi-Rad/Norris/Tanner/Parquet teaches the analogous method of claim 1. The application of the recited functional steps to generating one more graph structure produces no new and unexpected result which would result in patentable significance over the teaching of Naeymi-Rad/Norris/Tanner/Parquet. The application of prior art elements (Naeymi-Rad’s graph structure and schematic representations thereof; and Norris’s graph structures including physician indicating nodes for physician-referral-networks) to a second iteration of the method of claim 1 does not change how the claim effects the formulation of a graph structure for Naeymi-Rad’s collected visit level information.

Re. CLAIM 10, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 9, further comprising:
the first graph data structure and the second graph data structure to generate a third graph data structure representing one or more joint visit paths (see claims 1 and 9 prior art rejections. Naeymi-Rad Fig. 8, 9, and 10 teaches generating graph structures for Visits. The Examiner interprets Naeymi-Rad Fig. 10 as an aggregation (Tanner’s single entity representation) of information represented in Fig. 8 and Fig. 9.)

Re. CLAIM 11, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 10, further comprising:
generating […] representing a physician referral network based on the third graph data structure representing the one or more joint visit paths (see claims 1, 9, and 10 prior art rejections. Norris Fig. 11 teaches a physician-referral-network graph. Naeymi-Rad teaches the schematic of Fig. 10 (the third graph data structure). The Examiner notes that Tanner’s Dunlevy [0027] teaches creating or updating the merged/single entity representation using a set of duplicate entities (Naeymi-Rad’s records and/or graphs).)

Naeymi-Rad/Norris/Tanner/Parquet may not teach a fourth graph data structure.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the physician-referral-network with teaching of Naeymi-Rad/Norris/Tanner/Parquet since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Naeymi-.

Claims 2-6, 12-18, 20-22, and 24-25 are also rejected under 35 U.S.C. 103 as being unpatentable over Naeymi-Rad in view of Norris, Tanner, and Parquet. The Examiner notes that Dunlevy et al. (US 2017/0103165) is incorporated by reference in Tanner, Jr.

Re. CLAIM 2, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 1, further comprising:
generating, via the at least one processor of the computer system, a second graph data structure representing a physician-referral network at least by (see claim 1 prior art rejection. Norris Fig. 11 and associated text teaches a second graph structure representing a physician-referral-network.):
analyzing the first graph data structure to determine that the first vertex representing the first patient visit record is connected to the second vertex representing the second patient visit record (see claim 1 prior art rejection. Naeymi-Rad [0194] teaches nodes, i.e., vertices, are containers and container arrays e.g. Visit array, e.g. Visit #1, e.g. Visit #2. The Examiner interprets presenting the schematics as necessitating determining which nodes are connected to which other nodes e.g. Visit #1 and Visit #2 are connected.); and
responsive at least to determining that the first patient visit record indicates the first attending physician and the second patient visit record indicates the second attending physician (see claim 1 prior art rejection. Norris Fig. 12 and associated text teaches the referring physician. The Examiner notes the attending physician is the same as the referring physician and the attending/referring physician for the first and second visit records is the same attending/referring physician.):
[…], in the second graph data structure (see claim 1 prior art rejection. Norris Fig. 6B element 630 teaches physician name. Norris Fig. 8C teaches physician(s).), and
connecting a fourth vertex representing the first attending physician to a fifth vertex representing the second attending physician (Norris Fig. 11, and 12 teaches the first physician is connected to “second physicans”. The Examiner interprets from Norris Fig. 11 that there are at least eleven (11) “second physicians” in a physician-referral-network, i.e., eleven (11) nodes/vertices including a fifth node/vertex.)

Naeymi-Rad/Norris/Tanner/Parquet also teaches increasing a count associated with a connection and representing the first count of instances, since Dunlevy is incorporated by reference in Tanner, Jr.
Dunlevy teaches 
increasing a count associated with a connection (Dunlevy [0033] teaches Equation 1, which calculates a graph connectivity score by calculating the total connection strength of shortest paths (a count associated with a connection) between two identity feature (Norris’s first and second physician) graphs.)
[…] representing the first count of instances […] (see previous citations. The Examiner interprets Dunlevy’s graph connectivity score as representing the first count of instances.)

Re. CLAIM 3, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 2, further comprising:
presenting a graph, on the user interface, representing the physician referral network, wherein a first node of the graph represents the first attending physician, wherein a second node of the graph represents the second attending physician, and wherein a link between the first node and the second node represents one or more referrals between the first attending physician and the second attending physician (see claims 1 and 2 prior art rejections and Norris Fig. 11. Naeymi-Rad [0172] teaches a user interface for presentation of data. The Examiner interprets presenting Norris’s Figures on Naeymi-Rad’s user interface.)

Re. CLAIM 4, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 3, wherein the size of the first node is determined based on a number of connections, in the second graph data structure, associated with the first attending physician (Norris Fig. 11 teaches a presentation of a first physician connected to a number of second physicians (a node size). Tanner’s Dunlevy [0033] teaches Equation 1, which calculates a graph connectivity score (size of Norris’s first physician node) by calculating the total connection strength of shortest paths (the count associated with the connection) between the two identity feature graphs.)

Re. CLAIM 5, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 3, wherein a length of the link is determined based on a number of connections, in the second graph data structure, between the first attending physician and the second attending physician (see previous citations and the Specification at pg. 36, para. 168. Norris Fig. 11 teaches a presentation of a first physician node and connected second physician nodes. Tanner’s Dunlevy [0033] teaches graph connectivity score (size) associated with the sum of connection strength for paths; and w(p) denoting the total weight/strength of a path (between Norris’s first and second physician). The Examiner interprets Tanner’s Dunlevy’s connection strength for a path w(p) as the length of the link.)

Re. CLAIM 6, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 3.

Naeymi-Rad/Norris/Tanner/Parquet may not teach wherein a color of the first node is determined based on a healthcare provider associated with the first attending physician.
	However, the limitation claims a color for data visualization that constitutes nonfunctional descriptive information that is not functionally involved in the recited system (see MPEP §2111.05). The function described by the system (associating a healthcare provider with the first attending physician) would be performed the same regardless of whether a color for data visualization was substituted with nothing (i.e., a standard pixel color representation scheme e.g. black and white, e.g. greyscale, e.g. RBG). Because Naeymi-Rad/Norris/Tanner/Parquet teaches the healthcare provider (i.e., Norris’s first physician or one of Norris’s second physicians) associated with the first attending physician (i.e., Norris’s first physician or one of Norris’s second physicians) by a connecting line/edge, substituting the color association of the claimed invention for the standard color of the connecting line/edge of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the color for data visualization with any other color choice available to user interfaces because the results would have been predictable (see MPEP 2112.01, Section III and In re Ngai, Ex Parte Breslow).

Re. CLAIM 12, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 1, further comprising:
Applying […] to generate the set of data structures representing the plurality of patient visit records (see claim 1 prior art rejection. Naeymi-Rad Fig. 8, 9, and 10 teaches Visit nodes related to insurance info nodes. Norris [0056] teaches applying a particular treatment method. The Examiner interprets applying a method (see TSM) to generate the schematics of Naeymi-Rad Fig. 9 and 10 (graph data structures representing the plurality of patient visit records). The Examiner notes “to generate…” is an intended use of “applying…”, which is not required to occur.);
aggregating a first group of insurance claims associated with a first patient visit to generate the first patient visit record (Naeymi-Rad Fig. 8 teaches insurance info associated with Visit #1 for a person e.g. John Doe. Norris [0077] teaches insurance claims data. The Examiner interprets Naeymi-Rad’s insurance info as Norris’s insurance claims data. The Examiner notes “to generate…” is an intended use of “aggregating…”, which is not required to occur.);
aggregating a second group of insurance claims associated with a second patient visit to generate the second patient visit record (Naeymi-Rad Fig. 9 and associated text teaches insurance info associated with Visit #2 associated with a person e.g. John Doe. See also previous citations. The Examiner notes “to generate…” is an intended use of “aggregating…”, which is not required to occur.); and
aggregating a third group of insurance claims associated with a third patient visit to generate the third patient visit record (Naeymi-Rad Fig. 10 and associated text teaches insurance info associated with Visit #3 associated with a person e.g. John Doe. See also previous citations. The Examiner notes “to genereate…” is an intended use of “aggregating…”, which is not required to occur.)

Naeymi-Rad/Norris/Tanner/Parquet also teaches applying to a set of data structures representing a plurality of insurance claims entity resolution.
Specifically, Tanner, Jr. teaches 
applying to a set of data structures representing a plurality of insurance claims entity resolution (Tanner Abstract teaches a healthcare claims processing method that allows for the pre-processing of the health care claims. See Tanner Fig. 3 and associated text, “identity matching”. Tanner [0043] teaches the method uses an extensive process for entity resolution to properly match the person (Naeymi-Rad’s John Doe) to the encounter (e.g. Naeymi-Rad’s Visit #1) to properly match the person to the encounter using the identity matching system.)

Re. CLAIM 13, the subject matter of claim 2 is essentially defined in terms of a method, which is technically corresponding to claim 1 for some steps. Since claim 2 is analogous to claim 1 for some steps, it is similarly analyzed and rejected in part in a manner consistent with the rejection of claim 1.

Naeymi-Rad/Norris/Tanner/Parquet teaches a method comprising steps analogous to claim 1 (i.e., “storing, in memory…; applying, via at least one processor of the computer system, entity resolution…) as well as features for performing steps (i.e., via the at least one processor of the computer system).

Naeymi-Rad teaches the method, further comprising:
obtaining, via the at least one processor of the computer system, the set of visit records (see claim 1 prior art rejection. [0014] teaches collecting visit level information (visit records). [0039] teaches “visit” equivalents of patient encounter, patient episode of care, etc.);
identifying, via the at least one processor of the computer system, a first plurality of 2-tuples of visit records at least by (Fig. 9 and associated text shows how information collected during a patient encounter is presented in a schematic, which necessitates identifying relationships between collected visit level information; and Visit #1 (a visit record) is associated with Visit #2 (another visit record) (a first 2-tuple). Fig. 10 and associated text shows Visit #2 is associated with Visit #3 (a second 2-tuple). The Examiner interprets the first and second 2-tuples as a first plurality of 2-tuples.):
determining that a first patient indicated by a first visit record is same as the first patient indicated by a second visit record (Fig. 9 and associated text teaches one person linked to both Visit #1 and Visit #2 through Medical Record #1.);
determining that a first visit time indicated by the first visit record is before or simultaneous with a second visit time indicated by the second visit record (Fig. 9 and associated text teaches exemplary visit dates, which so happen to show Visit #1 occurring before Visit #2.);
determining that a first […] indicated by the first visit record is same as a first […] indicated by the second visit record (Fig. 8 and associated text teaches Medical Record #1 has a one to many relationship with Visits. The Examiner interprets a Medical Record related to a Visit as being a medical record of the visit record. Fig. 9 and associated text teaches Medical Record #1 (a first medical record) of Visit #1 and Visit #2; and Visit #1 is boxed (as a vertex) and connected by a line to Visit #2, which is also boxed (as a vertex). The Examiner interprets Medical Record #1 as a placeholder for attending/referring physician (see TSM).); and 
identifying a first 2-tuple, of the first plurality of 2-tuples, as having the first visit record in a first element of the first 2-tuple and the second visit record in a second element of the first 2-tuple (see previous citations. Fig. 10 and associated text teaches a schematic, which necessarily identifies Visit #1 and Visit #2 as being connected (a first 2-tuple); Visit #2 and Visit #3 as also being connected (a second 2-tuple); and Visit #1 and Visit #3 as also being connected (a third 2-tuple).);
generating one or more graph data structures representing one or more visit paths at least by (see previous citations. [0186] teaches elevating an information model to a graph structure (generating one graph data structure). Fig. 8-10 and associated text teach three schematics, i.e., graph structures, showing connections (visit paths) for Visits and related information. The Examiner notes only one of these is required for the claim to bet met.):
generating a first vertex representing the first visit record in the first element of the first 2-tuple (see previous citations. Fig. 10 and associated text teaches Visit #1 is boxed (as a vertex) in the schematic, i.e., graph structure, the boxes being necessarily generated.);
generating a second vertex representing the second visit record in the second element of the first 2-tuple (See previous citations. Fig. 10 and associated text teaches Visit #2 is boxed (as a vertex) in the schematic, i.e., graph structure, the boxes necessarily being generated.); and
generating an edge representing at least a portion of a first visit path, of the one or more visit paths, wherein the edge connects the first vertex to the second vertex, wherein the first visit record indicates a first value for a particular metric, and the second visit record indicates a second value for the particular metric (see previous citations. Fig. 10 and associated text teaches line(s) (edge(s)) connecting Visit(s) (boxes/nodes/vertices) or a Visit and other information, e.g. Medical Records, line(s) which is/are necessarily generated. Fig. 10 and 14A and associated text teaches a Visit array, i.e., the set of Visits including Visit #1 (the first visit record) and Visit #2 (the second visit record). Fig. 14B, 14Q and associated text teaches the Visit array (a particular metric) contains discrete elements having values, e.g. visit type has an integer value (a first value), e.g. patient type has a string value (a second value).);
generating a graph data structure representing a network associated with the particular metric at least by (see previous citations. Fig. 10, 11, and associated text teach a graph structure for the visit array (the particular metric) and other information (a network).):
responsive to determining that the first visit record and the second visit record are adjacent to each other on the first visit path and determining that the first visit record indicates the first value for the particular metric and the second visit record indicates the second value for the particular metric (see previous citations): […] two adjacent visit records on any visit path, of the one or more visit paths, […] the first value for the particular metric and the second value for the particular metric (The Examiner interprets the Visit array as the particular metric with discrete elements having discrete values. The Specification (at pg. 10, para. 38) describes an edge list. Fig. 10 and associated text teaches adjacent Visits, i.e., Visits connected by at least one line (edge/visit path). See also previous citations.); and
presenting, on a user interface, a graph representing the network at least by ([0172] teaches a user interface for presentation of information using presentation technologies. [0186] teaches graph structures. The Examiner interprets presenting graph structures on the user interface.):
presenting, on the user interface, a plurality of nodes representing values for the particular metric indicated by the set of visit records, wherein a first node represents the first value for the particular metric, and a second node represents the second value for the particular metric (see previous citations. The Examiner interprets Visits e.g. Visit #1 (a plurality of nodes) presented as done in the schematics. The Examiner interprets presenting Visit #1 and Visit #2 as presenting values for first and second Visit nodes.); and
presenting, on the user interface, a first link between the first node and the second node […] where two adjacent visit records on any visit path, of the one or more visit paths, is associated with the first value for the particular metric and the second value for the particular metric (see previous citations. The Examiner interprets a line between Visit #1 and Visit #2 as a link.)

Naeymi-Rad may not teach an attending physician, i.e., a referring physician, of the patient visit records.
Norris teaches an attending physician, i.e., a referring physician (Abstract teaches nodes representing physicians and edges representing patient-referral. Fig. 6B and associated text teaches Dr. John Smith linked to at least one patient. Fig. 12 and associated text teaches information indicating a patient-referral from a physician (an attending/referring physician). The Examiner notes that these information are non-functional labels for information that relates Visit Records.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the physician-referral-network of Norris to generate physician (i.e., attending/referring physician) nodes/vertices to connect edges of other nodes/vertices in a graph structure and to use this information as part of the record system as taught by Naeymi-Rad, with the motivation of keeping, organizing, and managing electronic records and assessing a physician-referral-network (see Naeymi-Rad at Abstract; and Norris at Abstract).
The Examiner further notes that when the limitation claims information/labels, these information/labels do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Naeymi-Rad teaches that data containing information/labels (i.e., Medical Records) is used to relate other types of information (i.e., Visit Records), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the reference data (i.e., Medical Records shared by Visit Records) of the prior art with any other information/labels because the results would have been predictable.

Further, Naeymi-Rad/Norris does not teach 
increasing a first count of instances where […], is associated with […]; or 
[…] representing the first count of instances […].
	
Naeymi-Rad/Norris/Tanner/Parquet does also teach (see Tanner, Jr., incorporated reference Dunlevy et al., US 2017/0103165):
increasing a first count of instances where […], is associated with […] (Tanner’s Dunlevy [0033] teaches Equation 1, which calculates a graph connectivity score (a first count of instances) for a first array “a” and a second array “b” by calculating the total connection strength of shortest paths between two identity feature (Naeymi-Rad’s Visit) graphs. The Examiner interprets “a” as Naeymi-Rad’s Visit #1 and “b” as Naeymi-Rad’s Visit #2, both of Naeymi-Rad’s Visits being associated with elements having values. See also Tanner’s Dunlevy [0040] for exemplary arrays similar to Naeymi-Rad’s Fig. 14B.)
[…] representing the first count of instances […] (see previous citations. The Examiner interprets a graph connectivity score as representing the first count of instances.)

Re. CLAIM 14, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13, further comprising:
generating the one or more graph data structures representing the one or more visit paths further by (see claim 13 prior art rejection and previous citations):
determining that the second visit record in the second element of the first 2-tuple is same as the second visit record in a first element of a second 2-tuple of the first plurality of 2-tuples (The Examiner interprets Naeymi-Rad’s Visit #1 and Visit #2 as a 2-tuple. The Examiner interprets Visit #2 as the second element of the first 2-tuple. The Examiner interprets Visit #2 and Visit #3 as a second 2-tuple with Visit #2 being the first element in the second 2-tuple. The Examiner notes the 2-tuples are formed from elements pre-arranged in the Visit array [Visit #1, Visit #2, Visit #3, …, Visit #n].);
generating a third vertex representing a third visit record in the second element of the second 2-tuple (The Examiner interprets Visit #3 as the second element in the second 2-tuple. See previous citations.); and
generating a second edge representing at least a second portion of the first visit path, of the one or more visit paths, wherein the second edge connects the second vertex to the third vertex, wherein the third visit record indicates a third value for the particular metric (See Naeymi-Rad Fig. 10, which teaches the connecting lines/edge for Visit #2 and Visit #3.);
generating the graph data structure representing the network associated with the particular metric further by (see claim 13 prior art rejection and previous citations. Naeymi-Rad Fig. 10 and 11 teach a graph structure for the visit array (the particular metric) and other information (a network).):
responsive to determining that the second visit record and the third visit record are adjacent to each other on the first visit path and determining that the second visit record indicates the second value for the particular metric and the third visit record indicates the third value for the particular metric (see previous citations): increasing a second count of instances where two adjacent visit records on any visit path, of the one or more visit paths, is associated with the second value for the particular metric and the third value for the particular metric (see claim 13 prior art rejection and previous citations. The Examiner interprets using Visit #2 and Visit #3 for Tanner’s Dunlevy’s graph connectivity score calculation.); and
presenting, on the user interface, the graph representing the network further by (see previous citations):
presenting, on the user interface, a third node of the plurality of nodes representing the third value for the particular metric (see previous citations. Naeymi-Rad Fig. 10 and associated text shows a schematic representation (graph data structure) with Visit #3.); and
a second link between the second node and the third node representing the second count of instances where two adjacent visit records on any visit path, of the one or more visit paths, is associated with the second value for the particular metric and the third value for the particular metric (see previous citations. Naeymi-Rad Fig. 10 and associated text shows a schematic representation (graph data structure) with a line connecting Visit #2 and Visit #3. The Examiner interprets the line as modified by Tanner’s Dunlevy’s graph connectivity score calculation/summation (count).)

Re. CLAIM 15, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13, further comprising:
generating the graph data structure representing the network associated with the particular metric further by (see claim 13 prior art rejection):
determining that a first attribute of the first visit path satisfies a particular criterion and a second attribute of a second visit path of the one or more visit paths does not satisfy the particular criterion (see previous citations. The Examiner notes the Specification does not recite attribute(s). Naeymi-Rad Fig. 8-10 teaches Naeymi-Rad’s insurance info list has a one to many relationship with the insurance info connected to one of the Visits. Naeymi-Rad Fig. 14A elements 16-28 teach exemplary meta data graph attributes of virtual arrays. The Examiner interprets an element of an Insurance array as a first attribute. The Examiner interprets an element of a Visit array as a second attribute. Tanner’s Dunlevy’s Fig. 1 and [0017] teaches matching criteria for entity documents. Naeymi-Rad Fig. 11 teaches entities are attribute arrays. The Examiner interprets Tanner’s Dunlevy’s matching criteria matching insurance info to Visits using a criterion/criteria, the result a graph structure as shown in Naeymi-Rad’s schematics.); and
selecting […] for generating the network, without selecting the second visit path for generating the network (see previous citations. Naeymi-Rad [0137] teaches selecting a tab sheet. Naeymi-Rad [0238] teaches connections (visit paths) representing a one to many relationship for various nodes connected in Fig. 8.)

Naeymi-Rad/Norris/Tanner/Parquet may not teach selecting the first visit path.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted feature of a connection (i.e., a graphical element) with teaching of Naeymi-Rad/Norris/Tanner/Parquet since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the tab sheet (i.e., a graphical element) for the connection. Thus, the simple substitution of one known element for another producing a predictable result (i.e., selecting graphical elements) renders the claim obvious.

Re. CLAIM 16, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13. Further, the subject matter of claim 16 is essentially defined in terms of a method, 
Naeymi-Rad/Norris/Tanner/Parquet may not teach the steps of claim 13 for identifying 2-tuples, generating graph data structures, and/or presenting the graphs on a user interface for a second iteration; however, the noted steps of claim 16 and the associated features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Naeymi-Rad, Norris, Tanner, and Parquet based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Naeymi-Rad/Norris/Tanner/Parquet teaches the analogous method of claim 13. The application of the recited functional steps to generating one more graph structure produces no new and unexpected result which would result in patentable significance over the teaching of Naeymi-Rad/Norris/Tanner/Parquet. The application of prior art elements (Naeymi-Rad’s graph structure and schematic representations thereof; Norris’s graph structures including physician indicating nodes for physician-referral-networks; and Tanner’s Dunlevy’s equations and scores) to a second iteration of the method of claim 13 does not change how the claim effects the formulation of a graph structure for Naeymi-Rad’s collected visit level information.

Re. CLAIM 17, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 16, wherein: 
the user interface […] presents (see claim 13 and 16 prior art rejections.):
a first plurality of links, including the first link, that are determined based on the first plurality of 2-tuples rather than the second plurality of 2-tuples, and a second plurality of links, including the second link, that are determined based on the second plurality of 2-tuples rather the first plurality of 2-tuples (The Examiner interprets links as connections/edges. See Naeymi-Rad Fig. 7-10, representations of visual output.); and 
the user interface presents the first plurality of links using a particular interface element type and the second plurality of links using a different interface element type (see previous citations. Naeymi-Rad Abstract teaches linking a data object to a summarization reference (a link) with a pointer (a linking means). The Examiner interprets presentation using the user interface as presenting information linked with a pointer.)

Naeymi-Rad/Norris/Tanner/Parquet may not teach concurrently presenting information on a user interface.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of concurrent and presentation of information with teaching of Naeymi-Rad/Norris/Tanner/Parquet since it would be obvious to incorporate the given features of concurrence and presentation of information on a user interface with the teaching of Naeymi-Rad/Norris/Tanner/Parquet given the finite number of possible ways to present information on a user interface (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to output visual information before, after, or together (i.e., concurrently) 
	
Re. CLAIM 18, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13, wherein the particular metric comprises at least one of: an attending physician field associated with the set of visit records, and a healthcare provider field associated with the set of visit records (see claim 13 prior art rejection. Naeymi-Rad Fig. 8-10 teaches Medical Record array, e.g. Medical Record #1, is associated with Visit array, e.g. Visit #1. Naeymi-Rad Fig. 14B, 14Q and associated text teaches the Visit array (the particular metric). Naeymi-Rad [0131, 0223] teaches care providers and care provider encounters (healthcare provider, visits). The Examiner interprets Norris’s second physicians as one of Naeymi-Rad’s arrays.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Naeymi-Rad’s care providers and Norris’s second physicans with teaching of Naeymi-Rad/Norris/Tanner/Parquet since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the Medical Record array and Visit array for the care 

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 20 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 21, the subject matter of claim 21 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 21 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 22, the subject matter of claim 22 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 22 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 24, the subject matter of claim 24 is essentially defined in terms of a method, which is technically corresponding to claims 16 and 17. Since claim 24 is analogous to claims 16 and 17, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 16 and 17.

Re. CLAIM 25, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13, wherein the user interface does […] present the first link with any link between any of the plurality of nodes that represents any count associated with any visit record associated with a second patient different than the first patient (The Examiner interprets links as connections/edges. See Naeymi-Rad Fig. 7-10, representations of visual output. The Examiner interprets claim 25 as analogous to claim 17 with the exception noted below.)

Naeymi-Rad/Norris/Tanner/Parquet may not teach not concurrently presenting information on a user interface.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of not concurrently and presentation of information with teaching of Naeymi-Rad/Norris/Tanner/Parquet since it would be obvious to incorporate the given features of non-concurrence (i.e., serial) and presentation of information on a user interface with the teaching of Naeymi-Rad/Norris/Tanner/Parquet given the finite number of possible ways to present information on a user interface (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to output visual information before or after (i.e., serially) or together (i.e., concurrently) and incorporate it into the visual output of the method of Naeymi-Rad/Norris/Tanner/Parquet since there are a finite number of identified, predictable potential solutions (i.e. pieces of information to visually output to the user interface) to the recognized need (presentation) and one of ordinary skill in the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Naeymi-Rad in view of Norris, Tanner, (Apache) Parquet, and Apache Spark (see Specification, pg. 14, para. 54).

Re. CLAIM 23, Naeymi-Rad/Norris/Tanner/Parquet teaches the method of claim 13, further comprising:
generating the one or more graph data structures representing the one or more visit paths further by (see claim 13 prior art rejection):
applying […] to the one or more visit paths to associate each of the one or more visit paths with a respective identifier (see previous citations.)

Naeymi-Rad/Norris/Tanner/Parquet may not teach a distributed connected component algorithm.
Apache Spark does teach 
a distributed connected component algorithm (The Specification (at pg. 14, para. 54) describes applying a distributed connected (component) algorithm for determining connected components within a graph, such as the connectedComponents function provided by Apache Spark’s GraphFrames application programming interface (API). The Examiner notes that the distributed connected component algorithm is Applicant-admitted prior art, which does not require further action on the merits.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a GraphFrames API including a connectedComponents function with teaching of Naeymi-Rad/Norris/Tanner/Parquet since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Apache Spark or Naeymi-Rad/Norris/Tanner/Parquet (e.g., in the Apache Software Foundation suggested by Tanner, Jr. at para. 0095). Providing a distributed connected component algorithm, i.e., the connectedComponents function (as taught by Apache Spark) does not change or affect the normal electronic graph structure presentation functionality of the longitudinal electronic record method of Naeymi-Rad/Norris/Tanner/Parquet. Presenting graph structures would be performed the same way even with the addition of the distributed connected component algorithm. Since the functionalities of the elements in Apache Spark and Naeymi-Rad/Norris/Tanner/Parquet do not interfere with each other, the results of the combination would be predictable.

Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings which have alleviated most drawing issues; however, additional issues remain. As such, the objection is maintained.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-25, the Applicant has cancelled Claim 19, rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“the Examiner should "identify ... the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea" and explain why the limitations are directed to an abstract idea (emphasis added). Here, the Examiner fails to identify specific limitations or explain why any specific limitations are directed to an abstract idea” (Remarks, pg. 16).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection. The original claim 1 did not recite additional elements that could be considered for practical application or significantly more. The entirety of the original claim 1 amounts to a human following a series of rules or steps (i.e., managing personal behavior or interactions between people) to analyze and manipulate data with, potentially, a computer (that is not recited in the original claim). For example, the claims encompass a person analyzing data comprising of patient visit records as done in the “analyzing…” step. As such, the identified abstract idea is a process that under BRI covers a method of organizing human activity. The Examiner respectfully requests evidence as to why the abstract idea does not fall within one of the enumerated sub-groupings outlined in Further, the Examiner respectfully submits that the Applicant has failed to show any indication that the abstract idea of the originally filed claims is not a method of organizing human activity or even a mental process. The onus is on the Applicant to provide evidence that the identified claim elements do not cover a method of organizing human activity or even a mental process. No evidence has been provided.	
“in the rejection of claim 13 certain portions of the claim are omitted from the 101 analysis” (Remarks, pg. 17).
Regarding (b), the Examiner respectfully disagrees. The “omitted” portions are additional elements, which should not be recited in a description of an identified abstract idea. These additional elements are considered and found to not provide either practical application or significantly more.
“The Office Action fails to identify the additional elements beyond the judicial exception that are not being quoted in the rejection of claim 13, let alone explain why they do not amount to significantly more, as required” (Remarks, pg. 17).
Regarding (c), the Examiner respectfully submits the basis of rejection and that the Examiner has evaluated integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. MPEP 2106.04(d)(II). For claim 1, there are no additional elements as originally drafted for which to consider. For claim 13, the user interface is considered (i.e., identified as) a general computer component. The user interface does not impose MPEP 2106.05(f). Also, mere instructions to apply an exception using the user interface cannot provide an inventive concept. Further, Examiner respectfully submits that the Applicant has failed to show any indication in the as-filed disclosure that the above-described additional elements are combined in an unconventional way. The onus is on the Applicant to provide evidence of that the additional elements provide a practical application and/or significantly more. No evidence has been provided.	

Regarding the rejection of Claims 2-12, 14-18, and 20-25, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-25, the Applicant has cancelled Claim 19, rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“Applicant respectfully disagrees with the rejection of the claims” (Remarks, pg. 18).
Regarding (a), the Examiner respectfully submits the basis of rejection. The Examiner submits that no evidence has been provided as to what the Applicant finds disagreeable within the rejection of the claims in the first action on the merits.
“Applicant respectfully submits that the amended subject matter of claims 1 and 13 fail to be taught by the asserted references.” (Remarks, pg. 19). 
“Norris fails to cure… (See, Norris)” (Remarks, pg. 19).
Regarding (b) and (c), the Examiner respectfully submits that the arguments are moot as the arguments are based on the amended portions of the claims. Regardless, the Examiner respectfully submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Naeymi-Rad in view of Norris, Tanner, Jr., and Parquet does teach and/or render obvious the claim limitations (i.e., the set of data structures, entity resolution, similarity score, etc.) considered in the current Office Action.

Regarding the rejection of Claims 2-12, 14-18 and 20-25, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626